[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 1, 2006
                              No. 06-11712                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 98-00210-CR-T-24-MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DERRICK HANKERSON,


                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (December 1, 2006)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     In August 1998, pursuant to a plea agreement, Derrick Hankerson pled
guilty to one count of conspiring to violate 21 U.S.C. § 841(a) by distributing

cocaine base or possessing cocaine base with intent to distribute, in violation of 21

U.S.C. § 846. The district court sentenced him to a prison term of 92 months,

followed by a five-year term of supervised release.

      On February 2, 2006, Hankerson was arrested for violating the terms of his

supervised release, and on February 14, the district court held a final revocation

hearing. The court found that he had violated the terms of his release and

sentenced him to a prison term of 60 months. He now appeals, contending that the

district court abused its discretion in revoking his supervised release because there

was not sufficient evidence to support a finding that he had willfully attempted to

sell cocaine because: (1) the state dropped the drug charge; (2) he denied selling

cocaine, though admitting that he attempted to sell marijuana; and (3) the

confidential informant the police had used had a history of crimes of dishonesty.

      We review a district court’s revocation of supervised release under an abuse

of discretion standard. United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994).

Under § 3583(e), the court may “ revoke a term of supervised release, and require

the defendant to serve in prison all or part of the term of supervised release

authorized by statute . . . if the court . . . finds by a preponderance of the evidence

that the defendant violated a condition of [his] supervised release.” 18 U.S.C. §



                                            2
3583(e)(3). The preponderance standard “does not relieve the sentencing court of

the duty of exercising the critical fact-finding function that has always been

inherent in the sentencing process. . . Preponderance of the evidence is not a high

standard of proof. It is not, however, a toothless standard either.” United States v.

Askew, 193 F.3d 1181, 1183 (11th Cir. 1999).

      The district court did not abuse its discretion in revoking Hankerson’s

supervised release because the testimony of the investigating detective was

sufficient to establish by a preponderance of the evidence that Hankerson had

committed a cocaine trafficking violation.

      Hankerson contends that under the 18 U.S.C. § 3553(a) sentencing factors,

his sentence was unreasonable – because the court based it on a Grade A violation,

when he only committed a Grade C violation.

      When imposing a sentence after revocation, the district court must consider

the § 3553 factors including:

       (1) the nature and circumstances of the offense; (2) the history and
      characteristics of the defendant; (3) the need for the sentence to reflect
      the seriousness of the offense, promote respect for the law, and
      provide just punishment for the offense; and (4) the kinds of sentences
      and sentencing range established by the Guidelines, and in the case of
      a violation of supervised release, the applicable Guidelines or policy
      statements issued by the Sentencing Commission.

United States v. Sweeting, 437 F.3d 1105, 1106 -07 (11th Cir. 2006). Section



                                          3
3583(e)(3) prohibits a sentence of more than 5 years in prison, “if the offense that

resulted in the term of supervised release is a class A felony.” 18 U.S.C. §

3583(e)(3). As we cannot fault the court’s determination that Hankerson

committed a class A felony, and the court properly considered the § 3553(a)

factors, the sentence the court imposed is due to be, and is,

      AFFIRMED.




                                           4